18a0223
Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 03, 2017

The Court of Appeals hereby passes the following order:

A18A0223. HEDGEPETH, HEREDIA & RIEDER, LLC v. MICHELE
    LORENZO.

      The plaintiff Hedgepeth, Heredia & Rieder, LLC filed suit against Michele
Lorenzo, asserting breach of contract. On August 29, 2016, following a jury trial, the
court entered judgment in favor of the plaintiff in the amount of $1.00. The plaintiff
filed a timely motion for new trial, which was denied, and then filed a timely notice
of appeal. We, however, lack jurisdiction.
      Where a money judgment in an action for damages totals $10,000.00 or less,
a party must follow the discretionary appeal procedures to obtain appellate review.
See OCGA § 5-6-35 (a) (6). The plaintiff’s failure to follow the required procedure
deprives us of jurisdiction to consider this appeal. See Jennings v. Moss, 235 Ga.
App. 357, 357 (509 SE2d 655) (1998). Accordingly, this appeal is hereby
DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/03/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.